Citation Nr: 0309766	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  95-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.  

Entitlement to an effective date earlier than February 14, 
2000, for a 40 percent disability evaluation for hearing 
loss.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.  He served in the Republic of Vietnam.  He was 
a field wireman during his active service and received no 
combat-related awards, as reflected on his Department of 
Defense (DD) Form 214.  

This appeal on the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
comes to the Board of Veterans' Appeals (Board) from a June 
1999 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) at North Little Rock, Arkansas.  That 
decision was in the form of a denial of the veteran's 
petition to reopen his claim for entitlement to service 
connection for PTSD following a final RO decision on the 
issue dated in January 1994.  

In other procedural history affecting this case, the Board 
denied entitlement to a total compensation rating due to 
individual unemployability by a decision in December 1997.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By Order in October 1998, the 
Court vacated the Board's December 1997 decision and remanded 
the issue back to the Board.  The Board remanded the issue 
back to the RO in April 1999 for further evidentiary 
development.  Subsequently, this issue along with the other 
issues stated on the preceding page were developed further 
for appellate review.  

The issues of entitlement to an effective date prior to 
February 14, 2000, for a 40 percent disability evaluation for 
hearing loss and entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities will be the subjects of the remand portion of 
this decision.  




FINDINGS OF FACT

1.  In January 1994, the RO denied a claim for service 
connection for PTSD.  The veteran was notified, and he did 
not appeal.  

2.  New evidence received since the RO's January 1994 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1994 decision, which denied a claim for 
service connection for PTSD is final.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.160(d) 
(2002).  

2.  New and material evidence has been received since the 
RO's January 1994 decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection: PTSD

A. Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the criteria set forth above, service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD in accordance with applicable criteria; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125 (2002); 
Anglin v. West, 11 Vet. App. 361 (1998); Gaines v. West, 11 
Vet. App. 353 (1998), Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here, it is noted that prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1996).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2002).  

It has been held that "[t]he ordinary meaning of the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).  The Board is bound in its 
decisions by precedent opinions of the chief law officer of 
VA. 38 U.S.C.A. § 7104(c) (West 2002).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)(West Supp. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  38 
U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  The evidence received 
subsequent to the last final decision is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

Under the regulations adopted pursuant to the Veterans Claims 
Assistance Act (VCAA), the definition of new and material 
evidence has been changed for claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim was filed before August 29, 2001, and it 
is governed by the previous version of 38 C.F.R. § 3.156(a), 
under which new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

B.  Evidence

The service medical records show no complaint, finding or 
diagnosis of any psychiatric abnormality.  The service 
personnel records show that the veteran performed in the 
capacity of a wireman, engineer equipment machinist and a 
fuel dispenser when he served in Vietnam, which was from 
January to December 1969.  

The veteran was hospitalized by VA in December 1986 for 
nervousness, depression and frustration.  He reportedly 
related many of his problems to Vietnam in 1969 and had been 
irritable since then.  He stated that he had been nervous, 
anxious and depressed since he was in Vietnam.  He described 
having nightmares since Vietnam.  He reported that he had 
been a truckdriver and in communication while he was in 
Vietnam and had seen limited action, stating that he "shot 
some people but not sure if...ever killed anyone."  He 
complained that he did not feel like accomplishing anything 
since he came back from Vietnam.  The initial impressions 
were dysthymic disorder and adjustment disorder with 
depressed mood were to be ruled out.  The final diagnosis was 
dysthymic disorder.  

In January 1987, the veteran submitted a statement that it 
seemed that he was experiencing events in Vietnam all over 
again, as if he were there again and saw things just as he 
saw them then.  His mind reportedly always went back to the 
dead men he had seen.  He saw them everyday no matter what he 
was doing.  He reportedly had these flashbacks.  Sometimes he 
wished that he was one of those dead men and that he had died 
in Vietnam.  In April 1987, he reported that a friend of his 
had his head blown off in Vietnam and the veteran had to kill 
an old man who he saw hiding in some brush.  He opened fire 
and the man died after taking just two steps in trying to get 
away.  Nightmares had started with his seeing fellow soldiers 
dead and put in a bag.  He reportedly had seen men dead with 
a mouthful of food.  He had seen men trying to make it to a 
bunker with only one foot.  He reportedly had flashbacks 
every day.  He "still lived" in Vietnam.  

On a VA examination in April 1988, the veteran reported 
dreaming of puddles of blood.  He reportedly saw a lot of 
death in Vietnam.  He stated that he saw his friends killed 
but could not recall the names.  He remembered a mortar going 
off and coming through the roof when he and other men were 
eating.  He stated that a number of the men were killed and 
he thought of them dying with food in their mouths.  He 
reportedly was near a bunker, which he escaped through.  On 
the mental status examination, he described no clear-cut 
flashbacks related to combat although he did have dreams 
related to Vietnam.  The examiner felt that the veteran had 
insufficient symptoms for a diagnosis of PTSD.  His problems 
were related to dysthymic disorder.  

VA outpatient treatment records show that the veteran was 
seen in April 1992 for situational depression.  He reported 4 
hours of sleep a night due to disturbance by nightmares of 
Vietnam combat experiences.  He reportedly was in the Combat 
Zone for a year.  He stated that his symptoms of "PTSD" had 
become worse and he had a flashback to Vietnam combat 
experiences the night previously.  In May 1992, he was 
evaluated for a diagnosis of PTSD.  He reportedly had been in 
the Engineer Battalion, 82nd Airborne Division in Vietnam in 
1969.  He reportedly had driven a truck, which caused him to 
be involved in firefights.  His description of PTSD 
reportedly was vague with some nightmares, a flashback now 
and then, claims of being easily startled, and suffering from 
limited concentration.  PTSD was to be ruled-out.  In May 
1992, he reportedly continued to ruminate about killing an 
old man that he was unconvinced had been with the Viet Cong.  
He reportedly had nightmares of combat experiences and things 
that never happened to him.  Again, PTSD was to be ruled out.  
In June 1992, he reportedly continued to have difficulty 
dealing with the death of the Vietnamese man he reportedly 
had killed.  The impression was PTSD.  

On a VA examination in December 1992, the veteran was 
evaluated for the diagnosis of PTSD.  He reported worry about 
his war experiences, which often made him feel like crying.  
He endorsed a range of PTSD-related symptoms as 
characteristic of him.  He reportedly had been in an 
artillery unit in Vietnam.  He focused on his shooting of an 
old man.  He reportedly realized afterwards that he had shot 
a civilian.  His feelings regarding that event ranged from 
sadness, to anger, to remorse, to feeling that he took 
appropriate action.  He also recalled entering a mess after a 
mortar attack and finding a soldier blown open.  He described 
the scene as gross and had difficulty talking about it.  
Other distressing events included standing guard while Viet 
Cong bodies were "bulldozed," frequently seeing military 
and civilians killed, being involved in combat with bombs 
dropping everyday, and seeing dead bodies.  At times he 
appeared to be blocking or selectively choosing those events 
about which he felt comfortable enough to share and at times 
he backed away from providing further details, apparently due 
to anxiety about remembering those events.  He indicated 
persistent and intrusive recollections regarding his service 
experiences.  He thought about his Vietnam experiences 
everyday and, when he was alone, he might spend as much as 
half the day thinking about those experiences.  Approximately 
one night a week he had distressing dreams and nightmares 
about his Vietnam experiences.  He stated that all his war 
experiences came to him in dreams, which he described as 
running to get away from something, shooting the old man, 
seeing people get killed, and about being a prisoner of war 
(POW), although he admitted that he had never been a POW.  He 
indicated that his mother had told him that, when he was 
intoxicated, he sometimes behaved as if he was back in 
Vietnam.  He denied any recollection of this kind of behavior 
in recent months.  He experienced anxiety whenever he was 
exposed to reminders of Vietnam, of which he mentioned 
helicopter sounds, cars backfiring, seeing elderly Asian 
people, and watching war movies.  He reported that those 
experiences made him nervous and start more rapid and deep 
breathing.  He had exaggerated startle response, recalling 
times when he fell to the ground upon hearing loud noise that 
sounded like gunfire.  He reportedly attempted to avoid 
thinking about war experiences and situations that reminded 
him of those experiences.  The findings reportedly appeared 
to support a diagnosis of PTSD.  

In April 1993, the veteran reported that his friend [redacted] 
[redacted] was killed in Vietnam in November or December 
1968 just before he went to Vietnam and the veteran did not 
learn of this death until he returned home from Vietnam.  The 
sergeant that was killed in the mess hall in Vietnam was 
named [redacted].  Another friend of his who was killed in Vietnam 
was named [redacted] and he was the last person to talk with 
him.  He never made it back and was shot going down the road, 
Highway One.  He met another guy named [redacted] who reportedly 
went crazy in Vietnam after a mortar attack.  In Vietnam, the 
veteran was in the 589th Engineer Battalion.  He also 
recounted his killing of an old man whom he had seen in the 
brush when he was filling a water truck.  Not long after that 
he was moved to the Headquarters Company of his battalion.  

The Army Environmental Support Group was contacted and 
reported in July 1993 that [redacted] was killed in 
action in April 1969 from wounds received while on 
reconnaissance in force.  [redacted], who was a private 
first class, was killed in action from multiple fragment 
wounds during a search and control mission after a firefight 
developed.  Captain [redacted] was killed in action in 
November 1969 as the result of enemy small arms fire.  
Documentation describing the events leading to his death had 
not been located.  Stressors such as the veteran's standing 
guard while Viet Cong bodies were bulldozed were seldom found 
in the combat records.  The killing accidentally or in combat 
reportedly was extremely difficult to verify.  Incidents such 
as the veteran's killing the Vietnamese civilian, or civilian 
establishments, unless reported, reportedly were not normally 
found in combat records.  

On a VA examination in December 1993, the veteran reported 
that he had nightmares about combat experiences two or three 
times a week and these mostly revolved around his killing of 
the old Vietnamese civilian man.  He described intrusive 
thoughts about this incident and about people being blown up.  
He stated that loud noises and helicopters triggered anxiety 
and thoughts about Vietnam.  He reported an increased startle 
response.  It was recorded that, apparently, these symptoms 
started in Vietnam, had been persistent since then, and he 
reported that they had worsened over the previous 2 years.  
He described no problems prior to his going to Vietnam.  He 
stated that he saw combat situations frequently; namely, 
firefights, people being killed or blown up and the 
particular traumatic experience of killing the old Vietnamese 
civilian man.  Moderate PTSD was diagnosed.  

A statement was received from the veteran in February 1999 
that a Sergeant [redacted] was hit by mortar attack on or about 
March 1969.  He thought that Sergeant [redacted] was dead 
because a chopper came and got him and he never heard from 
him again.  He stated that "we were at" Company C, 589th 
Engineer Battalion, near "Song Far" Vietnam.  

On a VA examination in September 2002, the veteran again 
reported nightmares and dreams involving his Vietnam 
experiences, especially the previously reported killing of an 
old Vietnamese civilian man.  He reported that he would wake 
up once or twice at night frightened with his heart beating 
fast.  He had a panic-like attack.  He had constant memories 
of Vietnam and was hypervigilant.  He was paranoid about 
people sneaking behind him.  Noises made him jump and 
sometimes made him remember that he was back in Vietnam.  He 
had dreams of running from Vietnamese.  The memory of 
bulldozing bodies was recalled.  He had startle response.  
Sometimes he had psychogenic amnesia from what happened.  
Severe PTSD was diagnosed.  

Records dated in January 2003 were received in response to 
the RO's request concerning the casualty status of [redacted]
[redacted], [redacted], and [redacted] [redacted].  Corporal 
[redacted] (promoted posthumously) died in February 1969 as a 
ground casualty from small arms fire.  He was in the 11th 
Light Infantry Brigade.  Corporal [redacted] (promoted 
posthumously) died in April 1969 as a ground casualty from 
multiple fragmentation wounds.  He was in the 9th Infantry 
Division.  First Lieutenant [redacted] died in November 1969 as 
a ground casualty from small arms fire.  He was in the 
Americal Division.  

C.  Analysis

By rating decision in January 1994, the RO denied entitlement 
to PTSD on the basis, essentially, that the claimed stressors 
giving rise to the disease were not verified.  That decision 
was in consideration of all the evidence specified above, 
dated in December 1993 and earlier.  The Board would note 
that some additional clinical details regarding the veteran's 
hospitalization in December 1986 were received subsequent to 
the January 1994 decision, but did not involve any claimed 
stressors.  The veteran requested that his claim be reopened 
in February 1999.  The RO's July 1999 decision ensued.  

The Board initially observes that VA's PTSD regulations have 
been revised, as noted above, since the RO's January 1994 
decision.  The Board is aware that it is possible for a 
change in the regulations to in essence constitute new and 
material evidence.  Under a line of cases including Spencer 
v. Brown, 17 F.3d. 368, 371-2 (1994), Routen v. West, 142 
F.3d 1434, 1141-2 (Fed. Cir. 1998), Boggs v. West, 11 Vet. 
App. 334, 342 (1998), and Anglin v. West, 11 Vet. App. 361, 
368 (1998), a new VA regulation may create a new basis for 
entitlement or a new cause of action.  However, even taking 
the change in the PTSD regulation into consideration, the 
veteran's fundamental obstacle to entitlement in this case 
concerns the absence of credible supporting evidence for any 
inservice stressor, however defined.  The requirements 
involving credible supporting evidence for stressors and 
veterans who have engaged in combat have not changed.  
Accordingly, changes in the regulation since 1994 do not 
avail the veteran.  

The Board is aware that the veteran's representative has 
advanced specific arguments in this case regarding the change 
in the legal criteria in 1997.  The Cohen case, cited above, 
implemented the changed definition of a stressor that could 
medically be considered productive of PTSD, it did not 
eliminate the requirement that there must be credible 
supporting evidence of such a stressor, or the requirements 
regarding the establishment of that credibility in a veteran 
who did not engage in combat.  

The medical evidence added to the record since the January 
1994 decision is essentially cumulative in nature.  The  
medical evidence essentially consists of another examination 
confirming the diagnosis of PTSD.  Nevertheless, the 
veteran's rendition in his February 1999 petition to reopen 
the claim may be considered new evidence of a stressor to 
which he was exposed.  He stated that a Sergeant [redacted] was 
hit in a mortar attack.  He reported that he thought Sergeant 
[redacted] was dead because the "chopper" came and got him, 
and the veteran never heard from Sergeant [redacted] again.  He 
reported that they were at Company C, 589th Engineer 
Battalion, and the approximate date, in March 1969.  This 
"stressor" was not considered by the RO in 1994.  For the 
purpose of reopening his claim, it is considered credible 
and, accordingly, material.  In summary, for the reasons and 
bases expressed above, the Board concludes that new and 
material evidence has been submitted.  The veteran's claim of 
entitlement to service connection for PTSD is reopened.  The 
benefit sought on appeal is granted to this extent.  



II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  VCAA, 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in October 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

The final regulations implementing the VCAA were published on 
August 29, 2001. The provisions of these regulations apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

As noted above, the amendments to 38 C.F.R. § 3.156 relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen a previously denied final claim, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's claim was received in 
February 1999 and therefore those amendments are not 
applicable to the veteran's claim.  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and the appeal is allowed to this extent.  


REMAND

Pursuant to the veteran's reopened claim for entitlement to 
service connection for PTSD, additional evidentiary 
development is indicated in the areas of stressor 
corroboration.  With its reopening, the issue is now 
designated entitlement to service connection for PTSD.  

While the case was in remand status in October 2001, a VCAA 
letter was sent to the veteran on the issue pertaining to 
PTSD, but a VCAA letter was not sent on the issues regarding 
an earlier effective date for the rating of his hearing loss 
or a total compensation rating based on individual 
unemployability.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should submit the veteran's 
statement as to his alleged inservice 
stressors regarding "Sergeant [redacted]'s" 
casualty status in or about March 1969 in 
a mortar attack to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification.  The 
specific history of Company C, 589th 
Engineer Battalion, for the period of time 
from February to April 1969 should be 
requested.  It should also be verified 
whether the veteran's designated unit was 
attached to the 11th Light Infantry 
Brigade and/or the 9th Infantry Division 
any time during the period from February 
to April 1969.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  This must include 
obtaining the veteran's Vocational 
Rehabilitation and Education folder and 
associating it with the claims file, and 
obtaining all records of his disabilities 
from the Social Security Administration.  

3.  Thereafter, the RO should readjudicate 
these claims on the specified issues.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

